Title: From George Washington to Major General Robert Howe, 13 April 1780
From: Washington, George
To: Howe, Robert


          
            Dear Sir
            Head Quarters Morris Town 13th Apl 1780.
          
          I have duely received your favors of the 2d 3d and 10th instants. I take it for granted that the detail of the signals furnished by Genl Patterson is right—I have no Copy of it in my possession.
          I have not yet obtained any certain account that the fleet which fell down to the Hook on the 5th has put to sea. I however think it may be depended on from a concurrence of circumstances, that they are bound to the southward, but untill we know that they are actually gone out, we cannot be too much guarded against what may be only a feint.
          I am glad you have thought of bringing the Fascines and Gabions within the Works upon the point—They would be of the utmost importance to the enemy, should they move up seriously agt our posts—There were a number cut down about Fort Montgomery and at other places near the Water.
          General Heath, who is appointed by the State of Massachusetts to superintend the recruiting service, writes me, that he shall endeavour to detain three Commd and one non Commissioned Officer of each Regt who are already in the State on furlough, to go out recruiting and to march the recruits, deserters who may be apprehended, and furloughed Men, from the places of rendezvous to West point. But as he is not certain of finding the number required, he wishes you to send the deficiency, should there be any, from the line. This you will be pleased to do if the state of the Regiments will admit of it—Those Officers who have not been indulged with furloughs should be preferred as they will have an opportunity of visiting their families and friends and looking into their private affairs at the same time—Capt. Webb the Bearer of this, who is under a necessity of resigning if he cannot obtain leave of absence, would be content with going home upon these terms—He represents the situation of his family in such a manner, that I wish him to be indulged if possible, if any rate.
          That there may be no misapprehension you will be pleased to acquaint the Officers before they go out upon the recruiting service that I know of no continental Bounty or allowance to reimburse their Expences or to compensate their trouble—The State I have been informed have made some provision, but I do not know exactly what it is—I have been full upon this point, lest the Officers should hereafter complain, that they had gone out in obedience to orders, and that the

state allowance was not adequate to their necessary expenditures—They must also be informed that the Recruits which may be obtained, will be for the benefit of the line at large and not for any particular Corps. I am &.
        